 l
 2

 3
 4
 5

 �
 7                                   UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9   JASON GRAEBER
                                                                 Case No. 3:18-cv-00094-MMD-CBC
10                          Plaintiff,
                                                                 ORDER RE: STIPULATION FOR
11   vs.                                                          DISMISSAL WITH PREJUDICE
12   ARANAS, et al.,

13                          Defendant

14            IT IS HEREBY STIPULATED by and between Plaintiff, Jason Graeber, in proper person, and
15   Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Heather
16   B. Zana, Deputy Attorney General, hereby stipulate and agree, based upon the Settlement Agreement
17   between the parties, that the above-captioned action should be dismissed with prejudice by order of this
18   Court, with each party to bear his own costs.
19
20
21
22


                 l
23
24   Dated:    1 1, ('t'l
25
                                                     IT�--
26
27                                                   UNITED STATES DISTRICT JUDGE

28
                                                     Dated: July 24, 2019
